Exhibit 10.1
AMENDMENT NO. 5
TO
CREDIT AGREEMENT
          AMENDMENT NO. 5 (this “Amendment”), dated as of August 23, 2010, to
that certain Second Amended and Restated Credit Agreement, dated as of June 11,
2010 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Trico Marine
Services, Inc. (the “Borrower”), the guarantors party thereto from time to time
(the “Guarantors”), the lenders party thereto from time to time (the “Lenders”),
and Obsidian Agency Services, Inc. (the “Administrative Agent” and “Collateral
Agent”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement.
R E C I T A L S
          WHEREAS, the parties hereto desire to make certain amendments to
certain provisions of the Credit Agreement as specified herein, pursuant to and
in accordance with Section 14.12 of the Credit Agreement;
          WHEREAS, the Lenders party hereto constitute the Required Lenders
under the Credit Agreement;
          WHEREAS, as a result of certain negative developments with respect to
the financial condition of the Borrower and in consideration, for among other
things, certain other accommodations and waivers made to the Borrower and/or its
affiliates;
          NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
          SECTION 1. AMENDMENT.
          (a) Clauses (b) and (c) of Section 11.14 of the Credit Agreement are
hereby amended to amend and restate each such clause in its entirety to read as
follows:
     “(b) either the Second-Lien Notes Forbearance Agreement shall cease to be
in full force and effect after delivery thereof pursuant to
Section 11.14(a)(y)(i) above or any forbearance period provided therein shall
terminate for any reason and, to the extent the Second-Lien Notes Forbearance
Agreement or the forbearance period provided therein have not been renewed or
extended prior to such date on terms acceptable to the Lenders in their sole
discretion, any of the Borrower, Trico Operators, Trico Assets or Trico Cayman
shall fail to commence in the Bankruptcy Court for the District of Delaware
(i) a voluntary case concerning themselves under the Bankruptcy Code or (ii) an
involuntary proceeding against the Borrower in which the Borrower voluntarily
consents to an

 



--------------------------------------------------------------------------------



 



order for relief under Chapter 11 of the Bankruptcy Code within 72 hours, in
each case, on or prior to the later to occur of (i) August 27, 2010 and (ii) two
Business Days after such cessation or termination;
     (c) (i) on or prior to August 27, 2010, the failure to occur of either
(x) the commencement in the Bankruptcy Court for the District of Delaware (A) by
each of the Borrower, Trico Operators, Trico Assets and Trico Cayman of a
voluntary case concerning themselves under the Bankruptcy Code or (B) an
involuntary proceeding against the Borrower in which the Borrower voluntarily
consents to an order for relief under Chapter 11 of the Bankruptcy Code within
72 hours or (y) the delivery to the Administrative Agent and the Lenders of a
fully executed forbearance agreement (such forbearance agreement, the
“Convertible Debenture Forbearance Agreement”), in form and substance reasonably
acceptable to the Lenders, from Convertible Debentures Holders which hold not
less than 51% of the outstanding principal amount of the Convertible Debentures;
or (ii) at any time after the Convertible Debenture Forbearance Agreement is
delivered to the Administrative Agent and the Lenders pursuant to
Section 11.14(c)(i)(x) above, the Convertible Debenture Forbearance Agreement
shall cease to be in full force and effect or any forbearance period provided
therein shall terminate for any reason and, to the extent the Convertible
Debenture Forbearance Agreement or the forbearance period provided therein have
not been renewed or extended prior to such date on terms acceptable to the
Lenders in their sole discretion, any of the Borrower, Trico Operators, Trico
Assets or Trico Cayman shall fail to (i) commence in the Bankruptcy Court for
the District of Delaware a voluntary case concerning themselves under the
Bankruptcy Code or (ii) voluntarily consent to an order for relief under
Chapter 11 of the Bankruptcy Code for an involuntary proceeding against the
Borrower within 72 hours, in each case within two Business Days of such
cessation or termination;”
          SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.
          Except as specifically amended hereby, all provisions of the Credit
Agreement shall remain in full force and effect. After this Amendment becomes
effective, all references to the Credit Agreement and corresponding references
thereto or therein such as “hereof”, “herein”, or words of similar effect
referring to the Credit Agreement shall be deemed to mean the Credit Agreement
as amended hereby. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Credit Agreement other than as
expressly set forth herein.
          SECTION 3. REPRESENTATIONS.
          The Borrower and each of the Guarantors represents and warrants as of
the date of this Amendment as follows:
          (a) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;

- 2 -



--------------------------------------------------------------------------------



 



          (b) the execution, delivery and performance by it of this Amendment
and the Credit Agreement as amended hereby are within its powers, have been duly
authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any applicable law;
          (c) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Credit Agreement as amended hereby by
or against it;
          (d) this Amendment has been duly executed and delivered by it;
          (e) each of this Amendment and the Credit Agreement as amended hereby
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
and
          (f) no Default or Event of Default has occurred and is continuing.
          SECTION 4. LEGAL FEES.
          The Borrower covenants and agrees to pay in full, to the extent
invoiced, on or prior to the date of the execution of this Amendment, all
reasonable legal fees of Latham & Watkins LLP, counsel to the Administrative
Agent, incurred in connection with the execution of this Amendment.
          SECTION 5. CONDITIONS TO EFFECTIVENESS.
          The effectiveness of this Amendment is conditioned upon the delivery
to the Administrative Agent of duly executed signature pages by all parties
hereto.
          SECTION 6. GENERAL RELEASE.
          In consideration of, among other things, the execution and delivery of
this Amendment by the Administrative Agent and the Lenders, and the
accommodations to the Borrower and the other Credit Parties set forth herein,
each of the Borrower and the other Credit Parties, on behalf of itself and its
successors and assigns (collectively, the “Releasors”), hereby forever waives,
releases and discharges to the fullest extent permitted by law, and hereby
agrees to hold each Releasee (as defined below) harmless from, any and all
claims (including, without limitation, crossclaims, counterclaims, rights of
set-off and recoupment), causes of action, demands, suits, costs, expenses and
damages (collectively, the “Claims”), that any Releasor now has, of whatsoever
nature and kind, whether known or unknown, whether arising at law or in equity,
against any or all of the Administrative Agent, the Collateral Agent, and/or the
Lenders, in each case, in any capacity and their respective affiliates,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, consultants, agents, attorneys and other
representatives of each of the foregoing (collectively, the “Releasees”), based
in whole or in part

- 3 -



--------------------------------------------------------------------------------



 



on facts, whether or not now known, existing on or before the date hereof. The
execution by the Borrower and the Credit Parties hereof shall constitute a
ratification, adoption, and confirmation by the Borrower and the other Credit
Parties of the foregoing general releases of all Claims against any Releasee
which are based in whole or in part on facts, whether or not now known or
unknown, existing on or prior to the date hereof. In entering into this
Amendment, the Borrower and the other Credit Parties have consulted with, and
been represented by, legal counsel and expressly disclaim any reliance on any
representations, acts or omissions by any of the Releasees and hereby agree and
acknowledge that the validity and effectiveness of the releases set forth above
do not depend in any way on any such representations, acts and/or omissions or
the accuracy, completeness or validity hereof. The provisions of this Section
shall survive the termination of the Credit Agreement (as amended hereby) and
the other Credit Documents and payment in full of the Obligations.
          SECTION 7. MISCELLANEOUS.
          (a) This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.
          (b) The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.
          (c) This Amendment may not be amended or otherwise modified except as
provided in the Credit Agreement.
          (d) The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.
          (e) Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural
number, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.
          (f) The Credit Agreement as amended by this Amendment represents the
final agreement among the parties with respect to the matters set forth therein
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements among the parties. There are no unwritten oral agreements among
the parties with respect to such matters.
          (g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE CREDIT
AGREEMENT.
[Remainder of Page Intentionally Left Blank]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            TRICO MARINE SERVICES, INC.,
as the Borrower
      By:    /s/ Geoffrey A. Jones       Name:    Geoffrey A. Jones      
Title:    Sr. Vice President & CFO       TRICO MARINE ASSETS, INC.,
as a Guarantor
      By:    /s/ Brett A. Cenkus       Name:    Brett A. Cenkus       Title:  
 President       TRICO MARINE OPERATORS, INC.,
as a Guarantor
      By:    /s/ Brett A. Cenkus       Name:    Brett A. Cenkus       Title:  
 President       TRICO MARINE INTERNATIONAL, INC.,
as a Guarantor
      By:    /s/ Brett A. Cenkus       Name:    Brett A. Cenkus       Title:  
 President       TRICO MARINE SERVICES (HONG KONG) LIMITED, as a Guarantor

By: Trico Marine Assets, Inc., its Sole Member
      By:    /s/ Brett A. Cenkus       Name:    Brett A. Cenkus       Title:  
 President  

 



--------------------------------------------------------------------------------



 



            COASTAL INLAND MARINE SERVICES LIMITED
as a Guarantor
      By:    /s/ Geoffrey A. Jones       Name:    Geoffrey A. Jones      
Title:    Director       SERVICIOS DE APOYO MARITIMO DE MEXICO,
      S. DE R.L. DE C.V., as a Guarantor
      By:    /s/ Geoffrey A. Jones       Name:    Geoffrey A. Jones      
Title:    Manager       TRICO SERVICOS MARITIMOS LTDA.
     as a Guarantor
      By:    /s/ Tomás Salazar       Name:    Tomás Salazar       Title:  
 Manager       TRICO MARINE CAYMAN, L.P.
     as a Guarantor

By: Trico Holdco LLC, its general partner

By: Trico Marine Services, Inc., its sole member
      By:    /s/ Geoffrey A. Jones       Name:    Geoffrey A. Jones      
Title:    Sr. Vice President & CFO       TRICO HOLDCO LLC
     as a Guarantor

By: Trico Marine Services, Inc., its sole member       By:    /s/ Geoffrey A.
Jones       Name:    Geoffrey A. Jones       Title:    Sr. Vice President & CFO
 

 



--------------------------------------------------------------------------------



 



         

            TRICO INTERNATIONAL HOLDINGS B.V.
     as a Guarantor
      By:    /s/ Geoffrey A. Jones       Name:    Geoffrey A. Jones      
Title:    Director A       TRICO MARINE INTERNATIONAL HOLDINGS B.V.,
     as a Guarantor
      By:    /s/ Geoffrey A. Jones       Name:    Geoffrey A. Jones      
Title:    Director A  

 



--------------------------------------------------------------------------------



 



         

            SPECIAL VALUE CONTINUATION PARTNERS, LP,
as Lender

By: Tennenbaum Capital Partners, LLC
Its: Investment Manager
      By:    /s/ David Hollander       Name:    David Hollander       Title:  
 Partner       TENNENBAUM OPPORTUNITIES PARTNERS V, LP,
as Lender

By: Tennenbaum Capital Partners, LLC
Its: Investment Manager
      By:    /s/ David Hollander       Name:    David Hollander       Title:  
 Partner       TENNENBAUM DIP OPPORTUNITY FUND, LLC,
as Lender


By: Tennenbaum Capital Partners, LLC
Its: Investment Manager
      By:    /s/ David Hollander       Name:    David Hollander       Title:  
 Partner       OBSIDIAN AGENCY SERVICES, INC.,
as Administrative Agent
      By:    /s/ David Hollander       Name:    David Hollander       Title:  
 Vice President    

 